Case 1:19-cr-00291-RBJ Document 52 Filed 06/29/20 USDC Colorado Page 1 of 10




                                                                       COURT EXHIBIT 2
Case 1:19-cr-00291-RBJ Document 52 Filed 06/29/20 USDC Colorado Page 2 of 10
Case 1:19-cr-00291-RBJ Document 52 Filed 06/29/20 USDC Colorado Page 3 of 10
Case 1:19-cr-00291-RBJ Document 52 Filed 06/29/20 USDC Colorado Page 4 of 10
Case 1:19-cr-00291-RBJ Document 52 Filed 06/29/20 USDC Colorado Page 5 of 10
Case 1:19-cr-00291-RBJ Document 52 Filed 06/29/20 USDC Colorado Page 6 of 10
Case 1:19-cr-00291-RBJ Document 52 Filed 06/29/20 USDC Colorado Page 7 of 10
Case 1:19-cr-00291-RBJ Document 52 Filed 06/29/20 USDC Colorado Page 8 of 10
Case 1:19-cr-00291-RBJ Document 52 Filed 06/29/20 USDC Colorado Page 9 of 10
Case 1:19-cr-00291-RBJ Document 52 Filed 06/29/20 USDC Colorado Page 10 of 10
